Citation Nr: 0023545	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-21 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of flash 
burns to the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1973, and eight years, five months, and four days 
of prior active service.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a letter dated in October 1999, the veteran's service 
representative referred to the veteran's disagreement with 
the June 1999 rating decision's noncompensable evaluations 
for service-connected residuals of fracture of the right 
fifth metacarpal, little finger and residuals of laceration 
of the left middle finger as expressed within the October 
1999 substantive appeal, and specifically requested that this 
be taken as a notice of disagreement and that the regional 
office (RO) issue a statement of the case as to these issues.  
While the record reflects that the RO issued the requested 
statement of the case, it does not reflect the filing of a 
substantive appeal.  The Board therefore finds that these 
issues are not currently appropriate for current appellate 
consideration.


REMAND

In the veteran's substantive appeal, dated in October 1999, 
the veteran indicated that he desired a hearing at his local 
RO before a member of the Board.  Thereafter, in a letter 
dated in July 2000, the Board sought clarification as to 
whether the veteran still wanted to attend a hearing before 
the Board, and advised the veteran that if he did not respond 
to the letter within thirty days from the date of the letter, 
the Board would assume that he continued to want a hearing 
before a member of the Board at the RO.  The record does not 
reveal that the appellant has responded to the Board's July 
2000 correspondence.  Consequently, the Board has no option 
but to conclude that the veteran still desires a hearing 
before a member of the Board at his local RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board in Denver, Colorado, in the order 
that this request was received relative 
to other cases on the docket for which 
hearings are scheduled to be held within 
this area.  38 U.S.C.A. § 7107(d)(2) 
(West Supp. 2000); 64 Fed. Reg. 53,302 
(2000) (to be codified at 38 C.F.R. 
§§ 19.75, 20.704). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



